Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Af-fronti, J.), rendered July 22, 2014. The judgment convicted defendant, upon her plea of guilty, of aggravated driving while intoxicated with a child passenger (two counts), aggravated driving while intoxicated, driving while intoxicated (two counts) and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of, inter alia, aggravated driving while intoxicated (Vehicle and Traffic Law § 1192 [2-a] [a]). We agree with defendant that the certificate of conviction incorrectly reflects that her sentence included a fine, and it therefore must be amended to correct that error (see generally People v Meza, 141 AD3d 1110, 1110 [2016], lv denied 28 NY3d 928 [2016]; People v Kemp, 112 AD3d 1376, 1377 [2013]).
Present-Centra, J.P., Peradotto, DeJoseph, Curran and Scudder, JJ.